SUBSCRIPTION AGREEMENT FOR SOLDINO GROUP CORP Date: / / 2017 The undersigned, intending to be legally bound, hereby irrevocably subscribes for and agrees to purchase shares of the common stock of Soldino Group Corp, a Nevada corporation (the “Company”), for a purchase price of $, or $0.02 per share. Simultaneous with the execution and delivery of this confirmation to the Company, the undersigned is either delivering a check made payable to “SOLDINO GROUP CORP” or sending a wire transfer payment to the Company’s account. About this investment, you represent to the Company that: a. Before submitting payment for the Shares, you received the of the prospectus of the Company, dated , 2017 filed with the Securities and Exchange Commission (“Prospectus”) with respect to the offer and sale of the shares of stock being purchased. b. You are not subject to backup withholding of interest or dividends by the Internal Revenue Service. Print Full Name of Investor: First, Middle, Last Permanent Address of Investor: Authorized Signatory: ACCEPTED BY SOLDINO GROUP CORP (Company Name) By: Aurora Fiorin Signature: Title: President of Soldino Group Corp
